Exhibit 10.2

LOAN AND SECURITY AGREEMENT
(EXIM)

THIS LOAN AND SECURITY AGREEMENT (EXIM) (this “Agreement”) dated as of the
Effective Date between SILICON VALLEY BANK, a California corporation (“Bank”),
and AMTECH SYSTEMS, INC., an Arizona corporation (“Amtech”); BRUCE TECHNOLOGIES,
INC., a Massachusetts corporation (“Bruce”); and P.R. HOFFMAN MACHINE PRODUCTS
INC., an Arizona corporation (“Hoffman”) (Amtech, Bruce and Hoffman are
sometimes collectively referred to herein as the “Borrower” and individually as
a “Borrower”), provides the terms on which Bank shall lend to Borrower and
Borrower shall repay Bank.  The parties agree as follows:

          1          ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

          2          LOAN AND TERMS OF PAYMENT

          2.1          Promise to Pay.  Borrower hereby unconditionally promises
to pay Bank the outstanding principal amount of all Credit Extensions and
accrued and unpaid interest thereon as and when due in accordance with this
Agreement.

        2.1.1         Revolving Advances.

                         (a)          Availability.  Subject to the terms and
conditions of this Agreement and to deduction of Reserves, Bank will make EXIM
Loans (collectively, the “Advances”) to Borrower up to an amount (“Net Borrowing
Availability”) not to exceed the lesser of:  (a) the Revolving Line; or (b) the
amounts available under the EXIM Borrowing Base.

                         (b)          Termination; Repayment.  The Revolving
Line terminates on the Revolving Line Maturity Date, when the principal amount
of all Advances, the unpaid interest thereon, and all other Obligations relating
to the Revolving Line shall be immediately due and payable.

         2.1.2        Letters of Credit Sublimit.

                         (a)          As part of the Revolving Line, Bank shall
issue or have issued Letters of Credit for Borrower’s account.  The face amount
of outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve) may not exceed an amount equal to
$167,000 less any portion of the Cash Management Services Sublimit then being
used by Borrower (the “Letter of Credit Sublimit”).  Such aggregate amounts
utilized hereunder shall at all times reduce the amount otherwise available for
Advances under the Revolving Line.  If, on the Revolving Maturity Date, there
are any outstanding Letters of Credit, then on such date Borrower shall provide
to Bank cash collateral in an amount equal to the greater of 105% of the face
amount of all such Letters of Credit or the face amount of all such Letters of
Credit plus all interest, fees, and costs due or to become due in connection
therewith (as estimated by Bank in its good faith business judgment), to secure
all of the Obligations relating to said Letters of Credit.  All Letters of
Credit shall be in form and substance acceptable to Bank in its sole discretion
and shall be subject to the terms and conditions of Bank’s standard Application
and Letter of Credit Agreement (the “Letter of Credit Application”).  Borrower
agrees to execute any further documentation in connection with the Letters of
Credit as Bank may reasonably request.  Borrower further agrees to be bound by

2




the regulations and interpretations of the issuer of any Letters of Credit
guarantied by Bank and opened for Borrower’s account or by Bank’s
interpretations of any Letter of Credit issued by Bank for Borrower’s account,
and Borrower understands and agrees that Bank shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrower’s instructions or those contained in the Letters of Credit or any
modifications, amendments, or supplements thereto, but will remain liable for
Claims and/or losses directly caused by Bank’s gross negligence or willful
misconduct.

                         (b)          The obligation of Borrower to immediately
reimburse Bank for drawings made under Letters of Credit shall be absolute,
unconditional, and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, such Letters of Credit, and the Letter of
Credit Application.

         2.1.3      Cash Management Services Sublimit.  Borrower may use up to
an amount equal to $167,000 less any portion of the Letter of Credit Sublimit
then being used by Borrower (the “Cash Management Services Sublimit”) of the
Revolving Line for Bank’s cash management services which may include merchant
services, direct deposit of payroll, business credit card, and check cashing
services identified in Bank’s various cash management services agreements
(collectively, the “Cash Management Services”).  Any amounts Bank pays on behalf
of Borrower or any amounts that are not paid by Borrower for any Cash Management
Services will be treated as Advances under the Revolving Line and will accrue
interest at the interest rate applicable to Advances.

         2.2          EXIM Guaranty.  To facilitate the financing of Eligible
EXIM Accounts, the EXIM Bank has agreed to guarantee the EXIM Loans made under
this Agreement, pursuant to a Master Guarantee Agreement, Loan Authorization
Agreement and (to the extent applicable) Delegated Authority Letter Agreement
(collectively, the “EXIM Guaranty”).  If, at any time after the EXIM Guaranty
has been entered into by Bank, for any reason other than due to any action or
inaction of Borrower under the EXIM Guaranty, (a) the EXIM Guaranty shall cease
to be in full force and effect, or (b) if the EXIM Bank declares the EXIM
Guaranty void or revokes any obligations thereunder or denies liability
thereunder, and any Overadvance results from either of the foregoing, Bank shall
provide notice of such Overadvance to Borrower, and Borrower shall immediately
pay the amount of the excess to Bank.  If, at any time after the EXIM Guaranty
has been entered into by Bank, for any reason due to any action or inaction of
Borrower under the EXIM Guaranty, (x) the EXIM Guaranty shall cease to be in
full force and effect, or (y) the EXIM Bank declares the EXIM Guaranty void or
revokes any obligations thereunder or denies liability thereunder, any such
event shall constitute an Event of Default under this Agreement.  Nothing in any
confidentiality agreement in this Agreement or in any other agreement shall
restrict Bank’s right to make disclosures and provide information to the EXIM
Bank in connection with the EXIM Guaranty.

         2.3         EXIM Borrower Agreement.  Borrower shall execute and
deliver a Borrower Agreement, in the form specified by the EXIM Bank (attached
hereto as Annex A), in favor of Bank and the EXIM Bank, together with an
amendment thereto approved by the EXIM Bank to conform certain terms of such
Borrower Agreement to the terms of this Agreement (as amended, the “EXIM
Borrower Agreement”).  When the EXIM Borrower Agreement is entered into by
Borrower and the EXIM Bank and delivered to Bank, this Agreement shall be
subject to all of the terms and conditions of the EXIM Borrower Agreement, all
of which are hereby incorporated herein by this reference.  From and after the
time Borrower and the EXIM Bank have entered into the EXIM Borrower Agreement
and delivered the same to Bank, Borrower expressly agrees to perform all of the
obligations and comply with all of the affirmative and negative covenants and
all other terms and conditions set forth in the EXIM Borrower Agreement as
though the same were expressly set forth herein.  In the event of any conflict
between the terms of the EXIM Borrower Agreement (if then in effect) and the
other terms of this Agreement, whichever terms are more restrictive shall
apply.  Borrower acknowledges and agrees that it has received a copy of the Loan
Authorization Agreement which is referred to in the EXIM Borrower Agreement.  If
the EXIM Borrower Agreement is entered into by Borrower and the EXIM Bank and
delivered to Bank, Borrower agrees to be bound by the terms of the Loan
Authorization Agreement, including, without limitation, by any additions or
revisions made prior to its execution on behalf of EXIM Bank.  Upon the
execution of the Loan Authorization Agreement by EXIM Bank and Bank, it shall
become an attachment to the EXIM Borrower Agreement.  Borrower shall reimburse
Bank for all fees and all out of pocket costs and expenses incurred by Bank with
respect to the EXIM Guaranty and the EXIM Borrower Agreement, including without
limitation all facility fees and usage fees, and Bank is authorized to debit any
of Borrower’s deposit accounts with Bank for such fees, costs and expenses when
paid by Bank.

3




         2.4         Overadvances.  If at any time or for any reason the total
of all outstanding Advances and all other monetary Obligations exceeds Net
Borrowing Availability (an “Overadvance”), Borrower shall immediately pay the
amount of the excess to Bank, without notice or demand.  Without limiting
Borrower’s obligation to repay to Bank the amount of any Overadvance, Borrower
agrees to pay Bank interest on the outstanding amount of any Overadvance, on
demand, at the Default Rate.

         2.5         Payment of Interest on the Credit Extensions.

                       (a)          Interest Rate.

                                      (i)          Advances.  Subject to Section
2.5(b), the amounts outstanding under the Revolving Line shall accrue interest
at a per annum rate equal to the Prime Rate plus the Applicable Revolver Index
Margin per annum.  As of the Effective Date, the Applicable Revolver Index
Margin is 1.00%.

The Applicable Revolver Index Margin may be adjusted as follows:

If Borrower’s Fiscal Quarterly EBITDA (based upon Borrower’s 10Q report):

 

Level of Applicable Revolver Index Margin:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

< $750,000

 

Level I

> $750,000

 

Level II


 

Applicable Margin

 

--------------------------------------------------------------------------------

 

Level I

 

Level II

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Applicable Revolver Index Margin

1.00%

 

0.50%

The Applicable Margin in effect from the Closing Date shall be set at Level I. 
Upon Borrower’s written request to Bank for a decrease in the Applicable Margin,
adjustments to the Applicable Margin shall be implemented quarterly on the first
day of the month following the month in which Borrower’s 10Q or 10K report is
filed, on a prospective basis if Borrower’s quarterly EBITDA for the most
recently completed fiscal quarter, calculated on the basis of the financial
statements included in Borrower’s 10Q or 10K report, meets the Level II
requirements set forth above.  Concurrently with the delivery of Borrower’s
written request for such decrease, Borrower shall deliver to Bank a certificate,
signed by its Chief Financial Officer setting forth in reasonable detail the
basis for the any change in the Applicable Margin.  The Applicable Margin shall
revert back to Level I on a prospective basis on the first day of the month in
which Borrower files a 10Q or 10K report if Borrower’s quarterly EBITDA for the
most recently completed fiscal quarter, calculated on the basis of the financial
statements included in Borrower’s 10Q or 10K report, does not meet the Level II
requirements set forth above, and, thereafter, any subsequent adjustments to the
Applicable Margin will again require Borrower’s written request to Bank as set
forth above.  If an Event of Default has occurred and is continuing at the time
any reduction in the Applicable Margin is requested and to be implemented, that
reduction shall be deferred until the first day of the month following the date
on which such Event of Default is cured or waived provided that Borrower’s
quarterly EBITDA continues to meet the Level II requirements set forth above.

                       (b)          Default Rate. Immediately upon the
occurrence and during the continuance of an Event of Default, Obligations shall
bear interest at a rate per annum which is three percentage points above the
rate effective immediately before the Event of Default (the “Default Rate”). 
Payment or acceptance of the increased interest rate provided in this
Section 2.5(b) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Bank.

4




                       (c)          Adjustment to Interest Rate.  Changes to the
interest rate of any Credit Extension based on changes to the Prime Rate shall
be effective on the effective date of any change to the Prime Rate and to the
extent of any such change.

                       (d)          360-Day Year.  Interest shall be computed on
the basis of a 360-day year for the actual number of days elapsed.

                       (e)          Debit of Accounts.  Bank may debit any of
Borrower’s deposit accounts, including the Designated Deposit Account, for
principal and interest payments or any other amounts Borrower owes Bank when
due.  These debits shall not constitute a set-off.

                       (f)          Payment; Interest Computation; Float
Charge.  Interest is payable monthly on the last business day of each month, but
shall be accrued through the last calendar day of such month if the last
business day is not also the last calendar day of the month.  In computing
interest on the Obligations, all Payments received after 12:00 p.m. Pacific time
on any day shall be deemed received on the next Business Day.  In addition, so
long as any principal or interest with respect to any Credit Extension remains
outstanding, Bank shall be entitled to charge Borrower a “float” charge in an
amount equal to two (2) Business Days interest, at the interest rate applicable
to the Advances, on all Payments received by Bank, unless such Payments are
received via wire or ACH.  The float charge for each month shall be payable on
the last day of the month.  Bank shall not, however, be required to credit
Borrower’s account for the amount of any item of payment which is unsatisfactory
to Bank in its good faith business judgment, and Bank may charge Borrower’s
Designated Deposit Account for the amount of any item of payment which is
returned to Bank unpaid.  However, the “float” charge referenced above shall
only be applicable during a period when Borrower’s Liquidity Ratio is less than
1.50.

         2.6         Fees.  Borrower shall pay to Bank:

                       (a)          Commitment Fee.  A fully earned,
non-refundable commitment fee of $5,000.00, of which $2,500 shall be payable on
the Effective Date, and $2,500 shall be payable on the one (1) year anniversary
of the Effective Date;

                       (b)          Letter of Credit Fee.  Bank’s customary fees
and expenses for the issuance or renewal of Letters of Credit, including,
without limitation, a Letter of Credit Fee of 2.0% per annum of the face amount
of each Letter of Credit issued, upon the issuance, each anniversary of the
issuance, and the renewal of such Letter of Credit by Bank;

                       (c)          Termination Fee.  Subject to the terms of
Section 4.1, a termination fee;

                       (d)          Unused Revolving Line Facility Fee.  A fee
(the “Unused Revolving Line Facility Fee”), which fee shall be paid monthly on
the last day of the month, in arrears, on a calendar year basis, in an amount
equal to twenty-five hundredths percent (0.25%) per annum of the average unused
portion of the Revolving Line, as determined by Bank.  Borrower shall not be
entitled to any credit, rebate or repayment of any Unused Revolving Line
Facility Fee previously earned by Bank pursuant to this Section notwithstanding
any termination of the within Agreement, or suspension or termination of Bank’s
obligation to make loans and advances hereunder;

                       (e)          Collateral Monitoring Fee.  A monthly
collateral monitoring fee of $1,000.00, payable in arrears on the last day of
each month (prorated for any partial month) during a period when Borrower’s
Liquidity Ratio is less than 1.50; and

                       (f)          Bank Expenses.  All Bank Expenses (including
reasonable attorneys’ fees and expenses for documentation and negotiation of
this Agreement) incurred through and after the Effective Date, when due (but not
to exceed $20,000.00 with respect to all expenses incurred through the Effective
Date under this Agreement and under the Domestic Loan Agreement).

5




          3          CONDITIONS OF LOANS

            3.1      Conditions Precedent to Initial Credit Extension.  Bank’s
obligation to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, such documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate, including, without limitation:

                       (a)          Borrower shall have delivered duly executed
original signatures to the Loan Documents to which it is a party;

                       (b)          Amtech shall have delivered its Operating
Documents and a good standing certificates of Amtech certified by the Secretary
of State of the State of Arizona and the Secretary of State of the State of
Texas as of a date no earlier than thirty (30) days prior to the Effective Date;
Bruce shall have delivered its Operating Documents and a good standing
certificate of Bruce certified by the Secretary of State of the State of
Massachusetts as of a date no earlier than thirty (30) days prior to the
Effective Date; and shall have delivered, by a date no later than fifteen (15)
days after the Effective Date, a good standing certificate of Bruce certified by
the Secretary of State of the State of Arizona; and Hoffman shall have delivered
its Operating Documents and a good standing certificate of Hoffman certified by
the Secretary of State of the State of Arizona as of a date no earlier than
thirty (30) days prior to the Effective Date;

                       (c)          Borrower shall have delivered duly executed
original signatures to the completed Borrowing Resolutions for Borrower;

                       (d)          Borrower shall have delivered duly executed
original signatures to the IP Agreement;

                       (e)          Bank shall have received certified copies,
dated as of a recent date, of financing statement searches, as Bank shall
request, accompanied by written evidence (including any UCC termination
statements) that the Liens indicated in any such financing statements either
constitute Permitted Liens or have been or, in connection with the initial
Credit Extension, will be terminated or released;

                       (f)          Borrower shall have delivered the Perfection
Certificate(s) executed by Borrower;

                       (g)          Borrower shall have delivered a landlord’s
consent executed by _________ in favor of Bank;

                       (h)          Borrower shall have delivered the insurance
policies and/or endorsements required pursuant to Section 6.7 hereof; and

                       (i)          Borrower shall have paid the fees and Bank
Expenses then due as specified in Section 2.6 hereof.

            3.2      Conditions Precedent to all Credit Extensions.  Bank’s
obligations to make each Credit Extension, including the initial Credit
Extension, is subject to the following:

                       (a)          except as otherwise provided in Section 3.4,
timely receipt of an executed Payment/Advance Form;

                       (b)          the representations and warranties in
Section 5 shall be true in all material respects on the date of the
Payment/Advance Form and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Default or Event of Default shall have occurred and be continuing or result from
the Credit Extension.  Each Credit Extension is Borrower’s representation and
warranty on that date that the representations and warranties in Section 5
remain true in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and

6




                       (c)          in Bank’s sole discretion, there has not
been a Material Adverse Change.

            3.3      Covenant to Deliver.  Borrower agrees to deliver to Bank
each item required to be delivered to Bank under this Agreement as a condition
to any Credit Extension.  Borrower expressly agrees that the extension of a
Credit Extension prior to the receipt by Bank of any such item shall not
constitute a waiver by Bank of Borrower’s obligation to deliver such item, and
any such extension in the absence of a required item shall be in Bank’s sole
discretion.

            3.4      Procedures for Borrowing.  Subject to the prior
satisfaction of all other applicable conditions to the making of an Advance set
forth in this Agreement, to obtain an Advance (other than Advances under
Sections 2.1.2 or 2.1.3), Borrower shall notify Bank (which notice shall be
irrevocable) by electronic mail, facsimile, or telephone by 12:00 p.m. Pacific
time on the Funding Date of the Advance.  Together with such notification,
Borrower must promptly deliver to Bank by electronic mail or facsimile a
completed Payment/Advance Form, executed by a Responsible Officer or his or her
designee, if so authorized in writing by a Responsible Officer.  Bank shall
credit Advances to the Designated Deposit Account.  Bank may make Advances under
this Agreement based on instructions from a Responsible Officer or his or her
designee or without instructions if the Advances are necessary to meet
Obligations which have become due.  Bank may rely on any telephone notice given
by a person whom Bank believes is a Responsible Officer or designee.

          4          CREATION OF SECURITY INTEREST.

            4.1      Grant of Security Interest.  Borrower hereby grants Bank,
to secure the payment and performance in full of all of the Obligations, a
continuing security interest in, and pledges to Bank, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof.  Borrower represents, warrants, and covenants that the
security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral (subject only to
Permitted Liens that may have superior priority to Bank’s Lien under this
Agreement).  If Borrower shall acquire a commercial tort claim, Borrower shall
promptly notify Bank in a writing signed by Borrower of the general details
thereof and grant to Bank in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to Bank.

This Agreement may be terminated prior to the Revolving Line Maturity Date by
Borrower, effective three (3) Business Days after written notice of termination
is given to Bank.  Notwithstanding any such termination, Bank’s lien and
security interest in the Collateral shall continue until Borrower fully
satisfies its Obligations.  If such termination is at Borrower’s election,
Borrower shall pay to Bank, in addition to the payment of any other expenses or
fees then-owing, a termination fee in an amount equal to one percent (1%) of the
Revolving Line provided that no termination fee shall be charged if the credit
facility hereunder is replaced with a new facility from another division of
Silicon Valley Bank.  Upon payment in full of the Obligations and at such time
as Bank’s obligation to make Credit Extensions has terminated, Bank shall
release its liens and security interests in the Collateral and all rights
therein shall revert to Borrower.

            4.2      Authorization to File Financing Statements.  Borrower
hereby authorizes Bank to file financing statements, without notice to Borrower,
with all appropriate jurisdictions to perfect or protect Bank’s interest or
rights hereunder, including a notice that any disposition of the Collateral, by
either Borrower or any other Person, shall be deemed to violate the rights of
Bank under the Code.

7




          5          REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

            5.1      Due Organization and Authorization.  Borrower and each of
its Subsidiaries are duly existing and in good standing as Registered
Organizations only in their respective jurisdictions of formation and are
qualified and licensed to do business and are in good standing in any
jurisdiction in which the conduct of their business or their ownership of
property requires that they be qualified except where the failure to do so could
not reasonably be expected to have a material adverse effect on Borrower’s
business.  In connection with this Agreement, Borrower has delivered to Bank a
completed certificate in the form attached hereto as Exhibit G signed by
Borrower entitled “Perfection Certificate”.  Borrower represents and warrants to
Bank that (a) Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (b) Borrower is an organization of
the type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) the Perfection Certificate accurately sets forth Borrower’s place of
business, or, if more than one, its chief executive office as well as Borrower’s
mailing address (if different than its chief executive office); (e) Borrower
(and each of its predecessors) has not, in the past five (5) years, changed its
state of formation, organizational structure or type, or any organizational
number assigned by its jurisdiction; and (f) all other information set forth on
the Perfection Certificate pertaining to Borrower and each of its Subsidiaries
is accurate and complete.  If Borrower is not now a Registered Organization but
later becomes one, Borrower shall promptly notify Bank of such occurrence and
provide Bank with Borrower’s organizational identification number.

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound.  Borrower is not in default under any agreement to which it is a party or
by which it is bound in which the default could have a material adverse effect
on Borrower’s business.

            5.2      Collateral.  Borrower has good title to the Collateral,
free of Liens except Permitted Liens.  Borrower has no deposit account other
than the deposit accounts with Bank and deposit accounts described in the
Perfection Certificate delivered to Bank in connection herewith.  The Collateral
is not in the possession of any third party bailee (such as a warehouse). 
Except as hereafter disclosed to Bank in writing by Borrower, none of the
components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate.  In the event that Borrower, after the
date hereof, intends to store or otherwise deliver any portion of the Collateral
to a bailee, then Borrower will first receive the written consent of Bank and
such bailee must acknowledge in writing that the bailee is holding such
Collateral for the benefit of Bank.  All Inventory is in all material respects
of good and marketable quality, free from material defects.  Borrower is the
sole owner of its intellectual property, except for non-exclusive licenses
granted to its customers or entered into with licensors in the ordinary course
of business, and except for intellectual property that Borrower has licensed
from others on a non-exclusive basis, or except where there is a co-inventor
that shares Borrower’s patent rights.  Each Patent is valid and enforceable and
no part of the Intellectual Property has been judged invalid or unenforceable,
in whole or in part, and to the best of Borrower’s knowledge, no claim has been
made that any part of the Intellectual Property violates the rights of any third
party.

            5.3      Accounts Receivable.

                       (a)          For each Account with respect to which
Advances are requested, on the date each Advance is requested and made, such
Account shall meet the Minimum EXIM Eligibility Requirements set forth in
Section 13 below.

                       (b)          All statements made and all unpaid balances
appearing in all invoices, instruments and other documents evidencing the
Accounts are and shall be true and correct and all such invoices, instruments
and other documents, and all of Borrower’s Books are genuine and in all respects
what they purport to be.  All sales and other transactions underlying or giving
rise to each Account shall comply in all material respects with all applicable
laws and governmental rules and regulations.  Borrower has no knowledge of any
actual or imminent Insolvency

8




Proceeding of any Account Debtor whose accounts are an EXIM Eligible Account in
any EXIM Borrowing Base Certificate.  To the best of Borrower’s knowledge, all
signatures and endorsements on all documents, instruments, and agreements
relating to all Accounts are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms

            5.4      Litigation.  As of the date of this Agreement, there are no
actions or proceedings pending or, to the knowledge of the Responsible Officers,
threatened in writing by or against Borrower or any of its Subsidiaries
involving more than $500,000.00.

            5.5      No Material Deviation in Financial Statements.  All
consolidated financial statements for Borrower and any of its Subsidiaries
delivered to Bank fairly present in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations.  There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.

            5.6      Solvency.  The fair salable value of Borrower’s assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities; Borrower is not left with unreasonably small capital after the
transactions in this Agreement; and Borrower is able to pay its debts (including
trade debts) as they mature.

            5.7      Regulatory Compliance.  Borrower is not an “investment
company” or a company “controlled” by an “investment company” under the
Investment Company Act.  Borrower is not engaged as one of its important
activities in extending credit for margin stock (under Regulations T and U of
the Federal Reserve Board of Governors).  Borrower has complied in all material
respects with the Federal Fair Labor Standards Act.  Borrower has not violated
any laws, ordinances or rules, the violation of which could reasonably be
expected to have a material adverse effect on its business.  None of Borrower’s
or any of its Subsidiaries’ properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally.  Borrower and each of its Subsidiaries have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all government authorities that are necessary to
continue its business as currently conducted.

            5.8      Subsidiaries; Investments.  Borrower does not own any
stock, partnership interest or other equity securities except for Permitted
Investments.

            5.9      Tax Returns and Payments; Pension Contributions.  Borrower
has timely filed all required tax returns and reports, except for such periods
for which no tax liability has been incurred, and Borrower has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower.  Borrower may defer payment of any contested taxes, provided
that Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted, (b)
notifies Bank in writing of the commencement of, and any material development
in, the proceedings, (c) posts bonds or takes any other steps required to
prevent the governmental authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a “Permitted Lien”.  Borrower
is unaware of any claims or adjustments proposed for any of Borrower’s prior tax
years which could result in additional taxes of $250,000.00 or more becoming due
and payable by Borrower.  Borrower has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not withdrawn from participation in, and has
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.

           5.10      Use of Proceeds.  Borrower shall use the proceeds of the
Credit Extensions solely as working capital and to fund its general business
requirements and not for personal, family, household or agricultural purposes.

           5.11      Full Disclosure.  No written representation, warranty or
other statement of Borrower in any certificate or written statement given to
Bank, as of the date such representations, warranties, or other statements were
made, taken together with all such written certificates and written statements
given to Bank, contains any

9




untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).

          6          AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

            6.1      Government Compliance.  Borrower shall, and shall cause
each of its Subsidiaries to, maintain its legal existence and good standing in
its jurisdiction of formation and each jurisdiction in which the nature of its
business requires them to be so qualified, except where the failure to take such
action would not reasonably be expected to have a material adverse effect on
Borrower’s and its Subsidiaries’ business or operations, taken as a whole;
provided, that (a) the legal existence of any Subsidiary may be terminated or
permitted to lapse, and any qualification of such Subsidiary to do business may
be terminated or permitted to lapse, if, in the good faith judgment of Borrower,
such termination or lapse is in the best interests of Borrower and its
Subsidiaries, taken as a whole, and (b) Borrower may not permit its
qualification to do business in the jurisdiction of its chief executive office
to terminate or lapse; and provided, further, that this Section 6.2 shall not be
construed to prohibit any other transaction that is otherwise permitted in
Section 7 of this Agreement.

Borrower shall comply, and shall have each Subsidiary comply, with all laws,
ordinances and regulations to which it is subject, noncompliance with which
could have a material adverse effect on Borrower’s business.

            6.2      Financial Statements; Reports, Certificates.

                       (a)          Borrower shall provide Bank with the
following:

                                      (i)          (A) a Transaction Report
(including sales, credit memos and collection activity) on a weekly basis during
a period when Borrower’s Liquidity Ratio is less than 1.50, or (B) an EXIM
Borrowing Base Certificate on a monthly basis if any Credit Extension is
outstanding and during a period when Borrower’s Liquidity Ratio is 1.50 or
greater;

                                      (ii)          within twenty (20) days
after the end of each month during a period when Borrower’s Liquidity Ratio is
less than 1.50, or within thirty (30) days after the end of each month during a
period when Borrower’s Liquidity Ratio is 1.50 or greater, (A) monthly accounts
receivable agings, aged by invoice date, (B) monthly accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any, and (C)
monthly perpetual inventory reports for Inventory valued on a first-in,
first-out basis at the lower of cost or market (in accordance with GAAP) or such
other inventory reports as are requested by Bank in its good faith business
judgment; 

                                      (iii)          as soon as available, and
in any event within thirty (30) days after the end of each month, monthly
unaudited unconsolidated financial statements of each of the Borrowers;

                                      (iv)          within thirty (30) days
after the end of each month a monthly Compliance Certificate signed by a
Responsible Officer, certifying that as of the end of such month, Borrower was
in full compliance with all of the terms and conditions of this Agreement, and
setting forth calculations showing compliance with the financial covenants set
forth in this Agreement and such other information as Bank shall reasonably
request, including, without limitation, a statement that at the end of such
month there were no held checks;

                                      (v)          (a) as soon as available, but
no later than five (5) days after filing with the Securities Exchange
Commission, the Borrower’s 10K, 10Q, and 8K reports; (b) a Compliance
Certificate together with delivery of the 10K and 10Q reports; (c) within 15
days after the end of each fiscal year, annual financial projections for the
following fiscal year (on a quarterly basis) as approved by Borrower’s board of
directors,

10




together with any related business forecasts used in the preparation of such
annual financial projections; (d) a prompt report of any legal actions pending
or threatened against Borrower or any Subsidiary that could result in damages or
costs to Borrower or any Subsidiary of $500,000 or more; and (e) budgets, sales
projections, operating plans or other financial information Bank reasonably
requests, limited to once per quarter unless there has been an Event of Default.

Borrower’s 10K, 10Q, and 8K reports required to be delivered pursuant to Section
6.2(a)(v)(a) shall be deemed to have been delivered on the date on which
Borrower posts such report or provides a link thereto on Borrower’s or another
website on the Internet; provided, that Borrower shall provide paper copies to
Bank of the Compliance Certificates required by Section 6.2(a)(v)(b).

                       (b)          Borrower shall provide Bank with prompt
written notice of (i) any material change in the composition of the Intellectual
Property, (ii) the registration of any Copyright, including any subsequent
ownership right of Borrower in or to any Copyright, Patent or Trademark not
shown in the IP Agreement, or (iii) Borrower’s knowledge of an event that
materially adversely affects the value of the Intellectual Property.

            6.3      Accounts Receivable.

                       (a)          Schedules and Documents Relating to
Accounts.  Borrower shall deliver to Bank Transaction Reports and schedules of
collections and EXIM Borrowing Base Certificates, as applicable, as provided in
Section 6.2, on Bank’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Bank’s Lien
and other rights in all of Borrower’s Accounts, nor shall Bank’s failure to
advance or lend against a specific Account affect or limit Bank’s Lien and other
rights therein.  If requested by Bank, Borrower shall furnish Bank with copies
(or, at Bank’s request, originals) of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to such Accounts.  In addition, Borrower shall deliver to Bank,
on its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary indorsements, and
copies of all credit memos.

                       (b)          Disputes.  Borrower shall promptly notify
Bank of all disputes or claims relating to Accounts.  Borrower may forgive
(completely or partially), compromise, or settle any Account for less than
payment in full, or agree to do any of the foregoing so long as (i) Borrower
does so in good faith, in a commercially reasonable manner, in the ordinary
course of business, in arm’s-length transactions, and reports the same to Bank
in the regular reports provided to Bank; (ii) no Default or Event of Default has
occurred and is continuing; and (iii) after taking into account all such
discounts, settlements and forgiveness, the total outstanding Advances will not
exceed the Revolving Line.

                       (c)          Collection of Accounts.  All proceeds of
Accounts shall be deposited by Borrower into a lockbox account, or such other
“blocked account” as Bank may specify, pursuant to a blocked account agreement
in such form as Bank may specify in its good faith business judgment; provided,
however, that all such proceeds of Accounts will not be applied to the
outstanding Credit Extensions during a period when the Borrower’s Liquidity
Ratio is at least 1.50.  Such proceeds of Accounts shall be applied to the
outstanding Credit Extensions (“Dominion of Funds”) during a period when
Borrower’s Liquidity Ratio is less than 1.50.  Borrower may transition in and
out of the Dominion of Funds requirement no more than once per quarter.

                       (d)          Returns.  Provided no Event of Default has
occurred and is continuing, if any Account Debtor returns any Inventory to
Borrower, Borrower shall promptly (i) determine the reason for such return,
(ii) issue a credit memorandum to the Account Debtor in the appropriate amount,
and (iii) provide a copy of such credit memorandum to Bank, upon request from
Bank.  In the event any attempted return occurs after the occurrence and during
the continuance of any Event of Default, Borrower shall hold the returned
Inventory in trust for Bank, and immediately notify Bank of the return of the
Inventory.

11




                       (e)          Verification.  Bank may, from time to time,
verify directly with the respective Account Debtors the validity, amount and
other matters relating to the Accounts, either in the name of Borrower or Bank
or such other name as Bank may choose (which verification shall be in writing,
unless there has been an Event of Default, in which event the verification need
not be in writing).

                       (f)          No Liability.  Bank shall not be responsible
or liable for any shortage or discrepancy in, damage to, or loss or destruction
of, any goods, the sale or other disposition of which gives rise to an Account,
or for any error, act, omission, or delay of any kind occurring in the
settlement, failure to settle, collection or failure to collect any Account, or
for settling any Account in good faith for less than the full amount thereof,
nor shall Bank be deemed to be responsible for any of Borrower’s obligations
under any contract or agreement giving rise to an Account.  Nothing herein
shall, however, relieve Bank from liability for its own gross negligence or
willful misconduct.

            6.4      Remittance of Proceeds.  Except as otherwise provided in
Section 6.3(c), deliver, in kind, all proceeds arising from the disposition of
any Collateral to Bank in the original form in which received by Borrower not
later than the following Business Day after receipt by Borrower (except Hoffman,
which will continue to deposit locally and transfer the funds to Bank by the
following day, but not in the original form received by Borrower), to be applied
to the Obligations pursuant to the terms of Section 9.4 hereof; provided that,
if no Default or Event of Default has occurred and is continuing, Borrower shall
not be obligated to remit to Bank the proceeds of the sale of worn out or
obsolete Equipment disposed of by Borrower in good faith in an arm’s length
transaction for an aggregate purchase price of $25,000 or less (for all such
transactions in any fiscal year).  Borrower agrees that it will not commingle
proceeds of Collateral with any of Borrower’s other funds or property, but will
hold such proceeds separate and apart from such other funds and property and in
trust for Bank.  Nothing in this Section limits the restrictions on disposition
of Collateral set forth elsewhere in this Agreement.

            6.5      Taxes; Pensions.  Timely file all required tax returns and
reports and timely pay all foreign, federal, state and local taxes, assessments,
deposits and contributions owed by Borrower except for deferred payment of any
taxes contested pursuant to the terms of Section 5.10 hereof, and pay all
amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms.

            6.6      Access to Collateral; Books and Records.  At reasonable
times, but not more than once per calendar quarter unless there has been an
Event of Default, on one (1) Business Day’s notice (provided no notice is
required if an Event of Default has occurred and is continuing), Bank, or its
agents, shall have the right to inspect the Collateral and the right to audit
and copy Borrower’s Books.  The foregoing inspections and audits shall be at
Borrower’s expense, and the charge therefor shall be $750 per person per day (or
such higher amount as shall represent Bank’s then-current standard charge for
the same), plus reasonable out-of-pocket expenses.  In the event Borrower and
Bank schedule an audit more than ten (10) days in advance, and Borrower cancels
or seeks to reschedules the audit with less than ten (10) days written notice to
Bank, then (without limiting any of Bank’s rights or remedies), Borrower shall
pay Bank a fee of $1,000 plus any out-of-pocket expenses incurred by Bank to
compensate Bank for the anticipated costs and expenses of the cancellation or
rescheduling.

            6.7      Insurance.  Keep its business and the Collateral insured
for risks and in amounts standard for companies in Borrower’s industry and
location and as Bank may reasonably request.  Insurance policies shall be in a
form, with companies, and in amounts that are satisfactory to Bank.  All
property policies shall have a lender’s loss payable endorsement showing Bank as
an additional lender loss payee and waive subrogation against Bank, and all
liability policies shall show, or have endorsements showing, Bank as an
additional insured.  All policies (or the loss payable and additional insured
endorsements) shall provide that the insurer must give Bank at least twenty (20)
days notice before canceling, amending, or declining to renew its policy.  At
Bank’s request, Borrower shall deliver certified copies of policies and evidence
of all premium payments.  Proceeds payable under any policy shall, at Bank’s
option, be payable to Bank up to the amount of the Obligations.  Notwithstanding
the foregoing, (a) so long as no Event of Default has occurred and is
continuing, Borrower shall have the option of applying the proceeds of any
casualty policy up to $250,000, in the aggregate, toward the replacement or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (i) shall be of equal or like value as the replaced or
repaired Collateral and (ii) shall be deemed Collateral in which Bank has been
granted a first priority security interest, and (b) after the occurrence and
during the continuance of an Event of Default, all proceeds payable under such
casualty policy shall, at the option of Bank, be payable to Bank on account of
the Obligations.

12




            6.8      Operating Accounts.

                       (a)          Maintain its and its Subsidiaries’ primary
depository and operating accounts with Bank.  Notwithstanding the foregoing, the
covenants of this Section 6.8(a) shall not apply to any Foreign Subsidiary.

                       (b)          Provide Bank, within ninety (90) days after
the Effective Date, a Control Agreement duly executed by Merrill Lynch and,
thereafter, provide Bank five (5) days prior written notice before establishing
any Collateral Account after the Effective Date at or with any bank or financial
institution other than Bank or its Affiliates.  In addition, for each Collateral
Account that Borrower at any time maintains, Borrower shall cause the applicable
bank or financial institution (other than Bank) at or with which any Collateral
Account is maintained to execute and deliver a Control Agreement or other
appropriate instrument with respect to such Collateral Account to perfect Bank’s
Lien in such Collateral Account in accordance with the terms hereunder.  The
provisions of the previous sentence shall not apply to deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower’s employees and identified to Bank by
Borrower as such.

            6.9      Financial Covenants.  Borrower shall maintain at all times
a Tangible Net Worth of at least $10,000,000.00, on a consolidated basis with
respect to Borrower and its Subsidiaries, to be tested in accordance with the
definition of “Tangible Net Worth” as set forth in Section 13.1.

            6.10    Protection and Registration of Intellectual Property
Rights.  Borrower shall:  (a) protect, defend and maintain the validity and
enforceability of its intellectual property; (b) promptly advise Bank in writing
of material infringements of its intellectual property; and (c) not allow any
intellectual property material to Borrower’s business to be abandoned, forfeited
or dedicated to the public without Bank’s written consent.  If Borrower decides
to register any copyrights or mask works in the United States Copyright Office,
Borrower shall: (x) provide Bank with at least fifteen (15) days prior written
notice of its intent to register such copyrights or mask works together with a
copy of the application it intends to file with the United States Copyright
Office (excluding exhibits thereto); (y) execute an intellectual property
security agreement or such other documents as Bank may reasonably request to
maintain the perfection and priority of Bank’s security interest in the
copyrights or mask works intended to be registered with the United States
Copyright Office; and (z) record such intellectual property security agreement
with the United States Copyright Office contemporaneously with filing the
copyright or mask work application(s) with the United States Copyright Office. 
Borrower shall promptly provide to Bank a copy of the application(s) filed with
the United States Copyright Office together with evidence of the recording of
the intellectual property security agreement necessary for Bank to maintain the
perfection and priority of its security interest in such copyrights or mask
works.  Borrower shall provide written notice to Bank of any application filed
by Borrower in the United States Patent and Trademark Office for a patent or to
register a trademark or service mark within 30 days after any such filing.

            6.11    Litigation Cooperation.  From the date hereof and continuing
through the termination of this Agreement, make available to Bank, without
expense to Bank, Borrower and its officers, employees and agents and Borrower’s
books and records, to the extent that Bank may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Bank with respect to any Collateral or relating to Borrower.

            6.12    Further Assurances.  Borrower shall execute any further
instruments and take further action as Bank reasonably requests to perfect or
continue Bank’s Lien in the Collateral or to effect the purposes of this
Agreement.

          7          NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

            7.1      Dispositions.  Convey, sell, lease, transfer or otherwise
dispose of (collectively “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for:

                       (a)          Transfers in the ordinary course of business
for reasonably equivalent consideration;

13




                       (b)          Transfers to Borrower or any of its
Subsidiaries from Borrower or any of its Subsidiaries;

                       (c)          Transfers of property for fair market value;

                       (d)          Transfers of property in connection with
sale-leaseback transactions;

                       (e)          Transfers of property to the extent such
property is exchanged for credit against, or proceeds are promptly applied to,
the purchase price of other property used or useful in the business of Borrower
or its Subsidiaries;

                       (f)          Transfers constituting non-exclusive
licenses and similar arrangements for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business and other non-perpetual licenses
that may be exclusive in some respects other than territory (and/or that may be
exclusive as to territory only in discreet geographical areas outside of the
United States), but that could not result in a legal transfer of Borrower’s
title in the licensed property;

                       (g)          Transfers otherwise permitted by the Loan
Documents;

                       (h)          Sales or discounting of delinquent accounts
not in the ordinary course of business;

                       (i)          Transfers associated with the making or
disposition of a Permitted Investment;

                       (j)          Transfers in connection with a permitted
acquisition of a portion of the assets or rights acquired; and

                       (k)          Transfers not otherwise permitted in this
Section 7.1, provided, that the aggregate book value of all such Transfers by
Borrower and its Subsidiaries, together, shall not exceed in any fiscal year,
ten percent (10%) of Borrower’s consolidated total assets as of the last day of
the fiscal year immediately preceding the date of determination.

            7.2      Changes in Business; Change in Control; Jurisdiction of
Formation.  Engage in any material line of business other than those lines of
business conducted by Borrower and its Subsidiaries on the date hereof and any
businesses reasonably related, complementary or incidental thereto or reasonable
extensions thereof; permit or suffer any Change in Control.  Borrower will not,
without prior written notice, change its jurisdiction of formation.

            7.3      Mergers or Acquisitions.  Merge or consolidate, or permit
any of its Subsidiaries to merge or consolidate, with any Person other than with
Borrower or any Subsidiary, or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of a Person
other than Borrower or any Subsidiary, except where no Event of Default has
occurred and is continuing or would result from such action during the term of
this Agreement, and (a) Borrower is the surviving entity or (b) such merger or
consolidation is a Transfer otherwise permitted pursuant to Section 7.1 hereof. 
Notwithstanding the foregoing, the covenants of this Section 7.3 shall not apply
to Tempress Systems, Inc. and Subsidiaries of Tempress Systems, Inc.

            7.4      Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.  Notwithstanding the foregoing, the covenants of this Section 7.4
shall not apply to Tempress Systems, Inc. and Subsidiaries of Tempress Systems,
Inc.

            7.5      Encumbrance.  Create, incur, or allow any Lien on any of
its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
security interest granted herein, or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Bank) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower or any Subsidiary from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s intellectual property, except as is otherwise permitted in Section
7.1 hereof and the definition of “Permitted Lien” herein.  Notwithstanding the
foregoing, the covenants of this Section 7.5 shall not apply to Tempress
Systems, Inc. and Subsidiaries of Tempress Systems, Inc.

14




            7.6      Maintenance of Collateral Accounts.  Maintain any
Collateral Account except pursuant to the terms of Section 6.8(b) hereof.

            7.7      Distributions; Investments.  (a) Directly or indirectly
acquire or own any Person, or make any Investment in any Person, other than
Permitted Investments or as permitted under Section 7.3, or permit any of its
Subsidiaries to do so; or (b) pay any dividends or make any distribution or
payment or redeem, retire or purchase any capital stock other than Permitted
Distributions. 

            7.8      Transactions with Affiliates.  Directly or indirectly enter
into or permit to exist any material transaction with any Affiliate of Borrower
except for (a) transactions that are in the ordinary course of Borrower’s
business, upon fair and reasonable terms (when viewed in the context of any
series of transactions of which it may be a part, if applicable) that are no
less favorable to Borrower than would be obtained in an arm’s length transaction
with a non-affiliated Person; or (b) transactions among Borrower and its
Subsidiaries and among Borrower’s Subsidiaries so long as no Event of Default
exists or could result therefrom.

            7.9      Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or
(b) amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to Bank.

            7.10    Compliance.  Become an “investment company” or a company
controlled by an “investment company”, under the Investment Company Act of 1940
or undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

          8          EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

            8.1      Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations, including, without limitation, any arising under the Domestic
Loan Agreement, in either case, within three (3) Business Days after such
Obligations are due and payable.  During the cure period, the failure to cure
the payment default is not an Event of Default (but no Credit Extension will be
made during the cure period);

            8.2      Covenant Default.

                       (a)          Borrower fails or neglects to perform any
obligation in Sections 6.2, 6.8, or 6.9, or violates any covenant in Section 7;
or

                       (b)          Borrower fails or neglects to perform, keep,
or observe any other term, provision, condition, covenant or agreement contained
in this Agreement or any Loan Documents , and as to any default (other than
those specified in Section 8 below) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if

15




the default cannot by its nature be cured within the ten (10) day period or
cannot after diligent attempts by Borrower be cured within such ten (10) day
period, and such default is likely to be cured within a reasonable time, then
Borrower shall have an additional period (which shall not in any case exceed
thirty (30) days) to attempt to cure such default, and within such reasonable
time period the failure to cure the default shall not be deemed an Event of
Default (but no Credit Extensions shall be made during such cure period).  Grace
periods provided under this section shall not apply, among other things, to
financial covenants or any other covenants set forth in subsection (a) above;

            8.3      Material Adverse Change.  A Material Adverse Change occurs;

            8.4      Attachment.  (a) Any material portion of Borrower’s assets
is attached, seized, levied on, or comes into possession of a trustee or
receiver and the attachment, seizure or levy is not removed in ten (10) days;
(b) the attachment of any funds of Borrower on deposit with Bank, or any entity
under control of Bank (including a subsidiary); (c) Borrower is enjoined,
restrained, or prevented by court order from conducting a material part of its
business; (d) a judgment or other claim in excess of $500,000.00 becomes a Lien
on any of Borrower’s assets; or (e) a notice of lien, levy, or assessment is
filed against any of Borrower’s assets by any government agency and not paid
within ten (10) days after Borrower receives notice.  These are not Events of
Default if stayed or if a bond is posted pending contest by Borrower (but no
Credit Extensions shall be made during the cure period);

            8.5      Insolvency.  Borrower is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent; (b) Borrower
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Borrower and not dismissed or stayed within thirty (30) days (but no
Credit Extensions shall be made while of any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);

            8.6      Other Agreements.  There is a default in any agreement to
which Borrower is a party with a third party or parties resulting in a right by
such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount in excess of Two Hundred Fifty
Thousand Dollars ($250,000.00) or that could have a material adverse effect on
Borrower’s business;

            8.7      Judgments.  A judgment or judgments for the payment of
money in an amount, individually or in the aggregate, of at least Two Hundred
Fifty Thousand Dollars ($250,000.00)(not covered by independent third-party
insurance) shall be rendered against Borrower and shall remain unsatisfied and
unstayed for a period of ten (10) days after the entry thereof (provided that no
Credit Extensions will be made prior to the satisfaction or stay of such
judgment);

            8.8      Misrepresentations.  Borrower or any Person acting for
Borrower makes any representation, warranty, or other statement with respect to
a material fact or circumstance now or later in this Agreement, any Loan
Document or in any writing delivered to Bank or to induce Bank to enter this
Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made; or

            8.9      Subordinated Debt.  A material default or breach occurs
under any subordination or intercreditor agreement between Bank and a creditor
of Borrower.

          9          BANK’S RIGHTS AND REMEDIES

            9.1      Rights and Remedies.  While an Event of Default occurs and
continues Bank may, without notice or demand, do any or all of the following:

                       (a)          declare all Obligations immediately due and
payable (but if an Event of Default described in Section 8.5 occurs all
Obligations are immediately due and payable without any action by Bank);

                       (b)          stop advancing money or extending credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Bank;

                       (c)          demand that Borrower (i) deposits cash with
Bank in an amount equal to the aggregate amount of any Letters of Credit
remaining undrawn, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrower shall forthwith deposit and
pay such amounts, and (ii) pay in advance all Letter of Credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit;

16




                       (d)          settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that Bank
considers advisable, notify any Person owing Borrower money of Bank’s security
interest in such funds, and verify the amount of such account;

                       (e)          make any payments and do any acts it
considers necessary or reasonable to protect the Collateral and/or its security
interest in the Collateral.  Borrower shall assemble the Collateral if Bank
requests and make it available as Bank designates.  Bank may enter premises
where the Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Borrower grants Bank a license to enter and occupy any of its premises, without
charge, to exercise any of Bank’s rights or remedies;

                       (f)          apply to the Obligations any (i) balances
and deposits of Borrower it holds, or (ii) any amount held by Bank owing to or
for the credit or the account of Borrower;

                       (g)          ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, advertise for sale, and sell the
Collateral.  Bank is hereby granted a non-exclusive, royalty-free license or
other right to use, without charge, Borrower’s labels, patents, copyrights, mask
works, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any similar property as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral and, in connection with Bank’s exercise of its rights under this
Section, Borrower’s rights under all licenses and all franchise agreements inure
to Bank’s benefit;

                       (h)          place a “hold” on any account maintained
with Bank and/or deliver a notice of exclusive control, any entitlement order,
or other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

                       (i)          demand and receive possession of Borrower’s
Books; and

                       (j)          exercise all rights and remedies available
to Bank under the Loan Documents or at law or equity, including all remedies
provided under the Code (including disposal of the Collateral pursuant to the
terms thereof).

            9.2      Power of Attorney.  Borrower hereby irrevocably appoints
Bank as its lawful attorney-in-fact, exercisable upon the occurrence and during
the continuance of an Event of Default, to:  (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Bank determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Bank or a third party as the Code permits.  Borrower hereby appoints
Bank as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of any security interest
regardless of whether an Event of Default has occurred until all Obligations
have been satisfied in full and Bank is under no further obligation to make
Credit Extensions hereunder.  Bank’s foregoing appointment as Borrower’s
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.

            9.3      Protective Payments.  If Borrower fails to obtain the
insurance called for by Section 6.7 or fails to pay any premium thereon or fails
to pay any other amount which Borrower is obligated to pay under this Agreement
or any other Loan Document, Bank may obtain such insurance or make such payment,
and all amounts so paid by Bank are Bank Expenses and immediately due and
payable, bearing interest at the then highest applicable rate, and secured by
the Collateral.  Bank will make reasonable efforts to provide Borrower with
notice of Bank obtaining such insurance at the time it is obtained or within a
reasonable time thereafter.  No payments by Bank are deemed an agreement to make
similar payments in the future or Bank’s waiver of any Event of Default.

17




            9.4      Application of Payments and Proceeds.  Except as provided
in Section 6.3(c), unless an Event of Default has occurred and is continuing,
Bank shall apply any funds in its possession, whether from Borrower account
balances, payments, or proceeds realized as the result of any collection of
Accounts or other disposition of the Collateral, first, to the principal of the
Obligations; second, to Bank Expenses, including without limitation, the
reasonable costs, expenses, liabilities, obligations and attorneys’ fees
incurred by Bank in the exercise of its rights under this Agreement; third, to
the interest due upon any of the Obligations; and finally, to any applicable
fees and other charges, in such order as Bank shall determine in its sole
discretion.  Any surplus shall be paid to Borrower by credit to the Designated
Deposit Account or other Persons legally entitled thereto; Borrower shall remain
liable to Bank for any deficiency.  If an Event of Default has occurred and is
continuing, Bank may apply any funds in its possession, whether from Borrower
account balances, payments, proceeds realized as the result of any collection of
Accounts or other disposition of the Collateral, or otherwise, to the
Obligations in such order as Bank shall determine in its sole discretion.  Any
surplus shall be paid to Borrower by credit to the Designated Deposit Account or
to other Persons legally entitled thereto; Borrower shall remain liable to Bank
for any deficiency.  If Bank, in its good faith business judgment, directly or
indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Bank shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Bank of cash therefor.

            9.5      Bank’s Liability for Collateral.  So long as Bank complies
with reasonable banking practices regarding the safekeeping of the Collateral in
the possession or under the control of Bank, Bank shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in the value of the Collateral; or (d) any
act or default of any carrier, warehouseman, bailee, or other Person.  Borrower
bears all risk of loss, damage or destruction of the Collateral.

            9.6      No Waiver; Remedies Cumulative.  Bank’s failure, at any
time or times, to require strict performance by Borrower of any provision of
this Agreement or any other Loan Document shall not waive, affect, or diminish
any right of Bank thereafter to demand strict performance and compliance
herewith or therewith.  No waiver hereunder shall be effective unless signed by
Bank and then is only effective for the specific instance and purpose for which
it is given.  Bank’s rights and remedies under this Agreement and the other Loan
Documents are cumulative.  Bank has all rights and remedies provided under the
Code, by law, or in equity.  Bank’s exercise of one right or remedy is not an
election, and Bank’s waiver of any Event of Default is not a continuing waiver. 
Bank’s delay in exercising any remedy is not a waiver, election, or
acquiescence.

            9.7      Demand Waiver.  Borrower waives demand, notice of default
or dishonor, notice of payment and nonpayment, notice of any default, nonpayment
at maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.

          10          NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”), other than Advance requests made pursuant to
Section 3.4, by any party to this Agreement or any other Loan Document must be
in writing and be delivered or sent by facsimile at the addresses or facsimile
numbers listed below.  Bank or Borrower may change its notice address by giving
the other party written notice thereof.  Each such Communication shall be deemed
to have been validly served, given, or delivered: (a) upon the earlier of actual
receipt and three (3) Business Days after deposit in the U.S. mail, registered
or certified mail, return receipt requested, with proper postage prepaid; (b)
upon transmission, when sent by facsimile transmission (with such facsimile
promptly confirmed by delivery of a copy by personal delivery or United States
mail as otherwise provided in this Section 10); (c) one (1) Business Day after

18




deposit with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address or facsimile number indicated
below.  Advance requests made pursuant to Section 3.4 must be in writing and may
be in the form of electronic mail, delivered to Bank by Borrower at the e-mail
address of Bank provided below and shall be deemed to have been validly served,
given, or delivered when sent (with such electronic mail promptly confirmed by
delivery of a copy by personal delivery or United States mail as otherwise
provided in this Section 10).  Bank or Borrower may change its address,
facsimile number, or electronic mail address by giving the other party written
notice thereof in accordance with the terms of this Section 10.

If to Borrower:

Amtech Systems, Inc.

 

131 South Clark Drive

 

Tempe, Arizona 85281

 

Attn:  Robert T. Hass

 

Fax:  (480) 968-3763

 

Email:  rthass@amtechsystems.com

 

 

If to Bank:

Silicon Valley Bank

 

14300 Northsight Blvd., Suite #203

 

Scottsdale, Arizona 85260

 

Attn:  Travis Wood

 

Fax:  (480) 951-8915

 

Email:  TWood@svbank.com

          11          CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

California law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank.  Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court.  Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

19




          12          GENERAL PROVISIONS

            12.1     Successors and Assigns.  This Agreement binds and is for
the benefit of the successors and permitted assigns of each party.  Borrower may
not assign this Agreement or any rights or obligations under it without Bank’s
prior written consent (which may be granted or withheld in Bank’s discretion). 
Bank has the right, without the consent of or notice to Borrower, to sell,
transfer, negotiate, or grant participation in all or any part of, or any
interest in, Bank’s obligations, rights, and benefits under this Agreement and
the other Loan Documents.

            12.2     Indemnification.  Borrower agrees to indemnify, defend and
hold Bank and its directors, officers, employees, agents, attorneys, or any
other Person affiliated with or representing Bank harmless against:  (a) all
obligations, demands, claims, and liabilities (collectively, “Claims”) asserted
by any other party in connection with the transactions contemplated by the Loan
Documents; and (b) all losses or Bank Expenses incurred, or paid by Bank from,
following, or arising from transactions between Bank and Borrower (including
reasonable attorneys’ fees and expenses), except for Claims and/or losses
directly caused by Bank’s gross negligence or willful misconduct.

            12.3     Limitation of Actions.  Any claim or cause of action by
Borrower against Bank, its directors, officers, employees, agents, accountants,
attorneys, or any other Person affiliated with or representing Bank based upon,
arising from, or relating to this Loan Agreement or any other Loan Document, or
any other transaction contemplated hereby or thereby or relating hereto or
thereto, or any other matter, cause or thing whatsoever, occurred, done, omitted
or suffered to be done by Bank, its directors, officers, employees, agents,
accountants or attorneys, shall be barred unless asserted by Borrower by the
commencement of an action or proceeding in a court of competent jurisdiction by
the filing of a complaint within one year after the first act, occurrence or
omission upon which such claim or cause of action, or any part thereof, is
based, and the service of a summons and complaint on an officer of Bank, or on
any other person authorized to accept service on behalf of Bank, within thirty
(30) days thereafter.  Borrower agrees that such one-year period is a reasonable
and sufficient time for Borrower to investigate and act upon any such claim or
cause of action.  The one-year period provided herein shall not be waived,
tolled, or extended except by the written consent of Bank in its sole
discretion.  This provision shall survive any termination of this Loan Agreement
or any other Loan Document.

            12.4     Time of Essence.  Time is of the essence for the
performance of all Obligations in this Agreement.

            12.5     Severability of Provisions.  Each provision of this
Agreement is severable from every other provision in determining the
enforceability of any provision.

            12.6     Amendments in Writing; Integration.  All amendments to this
Agreement must be in writing signed by both Bank and Borrower.  This Agreement
and the Loan Documents represent the entire agreement about this subject matter
and supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.

            12.7     Counterparts.  This Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, are an original, and all taken together,
constitute one Agreement.

            12.8     Survival.  All covenants, representations and warranties
made in this Agreement continue in full force until this Agreement has
terminated pursuant to its terms and all Obligations (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) have been satisfied.  The obligation
of Borrower in Section 12.2 to indemnify Bank shall survive until the statute of
limitations with respect to such claim or cause of action shall have run.

            12.9     Confidentiality.  In handling any confidential information,
Bank shall exercise the same degree of care that it exercises for its own
proprietary information, but disclosure of information may be made: (a) to
Bank’s Subsidiaries or Affiliates; (b) to prospective transferees or purchasers
of any interest in the Credit

20




Extensions (provided, however, Bank shall use commercially reasonable efforts to
obtain such prospective transferee’s or purchaser’s agreement to the terms of
this provision); (c) as required by law, regulation, subpoena, or other order;
(d) to Bank’s regulators or as otherwise required in connection with Bank’s
examination or audit; and (e) as Bank considers appropriate in exercising
remedies under this Agreement.  Confidential information does not include
information that either: (i) is in the public domain or in Bank’s possession
when disclosed to Bank, or becomes part of the public domain after disclosure to
Bank; or (ii) is disclosed to Bank by a third party, if Bank does not know that
the third party is prohibited from disclosing the information.

           12.10    Attorneys’ Fees, Costs and Expenses.  In any action or
proceeding between Borrower and Bank arising out of or relating to the Loan
Documents, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and other costs and expenses incurred, in addition to any other
relief to which it may be entitled.

           12.11    EXIM Borrower Agreement; Cross-Collateralization;
Cross-Default; Conflicts.  Both this Agreement and the EXIM Borrower Agreement
shall continue in full force and effect, and all rights and remedies under this
Agreement and the EXIM Borrower Agreement are cumulative.  The term
“Obligations” as used in this Agreement and in the EXIM Borrower Agreement shall
include without limitation the obligation to pay when due all loans made
pursuant to the EXIM Borrower Agreement (the “EXIM Loans”) and all interest
thereon and the obligation to pay when due all Advances made pursuant to the
terms of this Agreement and all interest thereon.  Without limiting the
generality of the foregoing, all “Collateral” as defined in this Agreement and
as defined in the EXIM Borrower Agreement shall secure all EXIM Loans and all
Advances and all interest thereon, and all other Obligations.  Any Event of
Default under this Agreement shall also constitute an Event of Default under the
EXIM Borrower Agreement, and any Event of Default under the EXIM Borrower
Agreement shall also constitute an Event of Default under this Agreement.  In
the event Bank assigns its rights under this Agreement and/or under any note
evidencing EXIM Loans and/or its rights under the EXIM Borrower Agreement and/or
under any note evidencing Advances, to any third party, including, without
limitation, the EXIM Bank, whether before or after the occurrence of any Event
of Default, Bank shall have the right (but not any obligation), in its sole
discretion, to allocate and apportion Collateral to the EXIM Borrower Agreement
and/or note assigned and to specify the priorities of the respective security
interests in such Collateral between itself and the assignee, all without notice
to or consent of the Borrower.  Should any term of this Agreement conflict with
any term of the EXIM Borrower Agreement, the more restrictive term in either
agreement shall govern Borrower.

          13          DEFINITIONS

            13.1     Definitions.  As used in this Agreement, the following
terms have the following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
EXIM Borrowing Base minus (b) the amount of all outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit) plus an amount equal to the
Letter of Credit Reserves, and minus (c) the outstanding principal balance of
any Advances (including any amounts used for Cash Management Services), and
minus (d) Reserves.

21




“Bank” is defined in the preamble hereof.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to Bank
approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Bank may conclusively rely on such certificate unless and until
such Person shall have delivered to Bank a further certificate canceling or
amending such prior certificate.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Cash Management Services” is defined in Section 2.1.3.

“Cash Management Services Sublimit” is defined in Section 2.1.3.

“Change in Control” is a transaction in which any “person” or “group” (within
the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act of
1934, as amended) becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended), directly or indirectly, of
greater than 35% of the shares of all classes of stock then outstanding of
Borrower ordinarily entitled to vote in the election of directors, excluding
transactions in which Borrower raises additional capital in a public offering
upon terms approved by the board of directors of Borrower in a public offering
or in a private transaction approved by a majority of the shareholders of
Borrower.

22




“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes on the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Communication” is defined in Section 10.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit D.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Credit Extension” is any Advance, Letter of Credit, amount utilized for Cash
Management Services, or any other extension of credit by Bank for Borrower’s
benefit, whether hereunder or under the Domestic Loan Agreement.

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” is defined in Section 2.5(b).

23




“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number
_____________, maintained with Bank.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Domestic Loan Agreement” is that certain Loan and Security Agreement (Domestic)
dated of even date herewith between Borrower and Bank. 

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense.

“Effective Date” is the date Bank executes this Agreement and as indicated on
the signature page hereof.

“Eligible EXIM Accounts” means Accounts arising in the ordinary course of
Borrower’s business from Non-U.S. Account Debtors and that meet all Borrower’s
representations and warranties in Section 5.3, conform in all respects to the
EXIM Borrower Agreement, and which Bank, in its good faith business judgment,
shall deem eligible for borrowing.  Without limiting the fact that the
determination of which Accounts are eligible for borrowing is a matter of Bank’s
good faith business judgment, the following (the “Minimum EXIM Eligibility
Requirements”) are the minimum requirements for an Account to be an Eligible
EXIM Account.  The Account must not:

(a)          be on terms of more than net 90 days from its invoice date;

(b)          be outstanding for more than 60 days past its due date as set forth
in the applicable invoice (the “EXIM Eligibility Period”) unless insured through
insurance provided by the EXIM Bank, in which case a period of 90 days past its
due date shall apply;

(c)          have credit balances over 60 days past original invoice due date;

(d)          be owing from a Non-U.S. Account Debtor, including Affiliates,
whose total obligations to Borrower exceed thirty-five (35%) of all Accounts,
for the amounts that exceed that percentage, unless Bank approves in writing;

(e)          represent progress billings, or be due under a fulfillment or
requirements contract with the Account Debtor;

(f)          be subject to any contingencies (including Accounts arising from
sales on consignment, guaranteed sale or other terms pursuant to which payment
by the Account Debtor may be conditional);

(g)          be owing from a Non-U.S. Account Debtor with whom Borrower has any
dispute (whether or not relating to the particular Account);

(h)          be owing from a Related Account Debtor of Borrower;

24




(i)          be owing from a Non-U.S. Account Debtor which is subject to any
insolvency or bankruptcy proceeding, or whose financial condition is not
acceptable to Bank, or which, fails or goes out of a material portion of its
business;

(j)          be owing from a Non-U.S. Account Debtor affiliated with any
military organization or arise from the sale or licensing of goods or provision
of services related to the defense industry;

(k)          be owing from a Non-U.S. Account Debtor located in countries where
the EXIM Bank is legally prohibited from doing business or in which EXIM Bank
coverage is not available (as designated by the EXIM Bank’s most recent Country
Limitation Schedule);

(l)          be billed in currencies other than in U.S. Dollars, unless
otherwise approved by the EXIM Bank;

(m)          be backed by letters of credit that are (i) unacceptable to Bank in
its sole discretion or (ii) not negotiated by Bank;

(n)          be backed by a letter of credit but where the goods covered have
not yet been shipped or where the services covered have not yet been provided;

(o)          be billed and payable outside of the United States, unless
otherwise approved by the EXIM Bank; and

(p)          be owing from a Non-U.S. Account Debtor to whom Borrower is or may
be liable for goods purchased from such Non-U.S. Account Debtor or otherwise
(but, in such case, the Account will be deemed not eligible only to the extent
of any amounts owed by Borrower to such Non-U.S. Account Debtor).

If more than 25% of the Accounts owing from a Non-U.S. Account Debtor are
outstanding for a period longer than their EXIM Eligibility Period (without
regard to unapplied credits) or are otherwise not Eligible Accounts, then all
Accounts owing from that Non-U.S. Account Debtor will be deemed ineligible for
borrowing.  Bank may, from time to time revise the Minimum EXIM Eligibility
Requirements.

“Eligible EXIM Inventory” means, at any time, the aggregate of Borrower’s
Inventory, which may include raw materials, works in progress, and finished
goods accompanied by a purchase order, that is intended for export and is not:

(a)          subject to any Liens, except the Liens granted to or in favor of
Bank under this Agreement or any of the other Loan Documents;

(b)          deemed perishable, obsolete, not sellable, damaged, or defective by
Bank;

(c)          otherwise deemed unacceptable by Bank, in its good faith business
judgment;

(d)          located outside of the United States;

(e)          located at an address that has not been disclosed in the Perfection
Certificate or other location disclosed to Bank pursuant to this Agreement;

(f)          demonstration Inventory or Inventory sold on consignment;

(g)          Inventory used for defense or military purposes;

(h)          proprietary software (i.e., software not intended for resale);

(i)          Inventory which is returned or unfit for further processing;

25




(j)          Inventory which is destined for shipment to Non-U.S. Account Debtor
in a country where the EXIM Bank is legally prohibited from doing business or in
which insurance coverage provided by the EXIM Bank is not available as
designated in the EXIM Bank’s most recent Country Limitation Schedule;

(k)          Inventory which has been previously exported from the United
States;

(l)          Inventory which is to be incorporated into items whose sale would
not result in an Eligible EXIM Account; and

(m)          Inventory which is to be incorporated into items destined for
shipment to an Account Debtor located in a country in which EXIM Bank coverage
is not available as designated in the EXIM Bank’s most recent Country Limitation
Schedule, unless and only to the extent that such items are to be sold to an
Account Debtor located in such a country on terms of a letter of credit by a
bank acceptable to the EXIM Bank.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“EXIM Bank” means Export Import Bank of the United States of America.

“EXIM Borrowing Base” means an amount not to exceed the lesser of (i) $1,000,000
or (ii) 90% of Eligible EXIM Accounts with terms less than 90 days and that are
supported by a purchase order, plus the lower of $500,000 (or 80% of Credit
Extensions based on the EXIM Borrowing Base during the three months following
the Effective Date or 60% thereafter) or up to 50% of the lower of the cost or
market value of Borrower’s Eligible EXIM Inventory; provided that, Bank may
decrease the foregoing percentages in its good faith business judgment based on
events, conditions, contingencies, or risks which, as determined by Bank, may
adversely affect Collateral.

“EXIM Borrowing Base Certificate” is that certain certificate in the form
attached hereto as Exhibit F.

“EXIM Loans” is defined in Section 12.11.

“Foreign Currency” means lawful money of a country other than the United States.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

26




“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“IP Agreement” is that certain Intellectual Property Security Agreement executed
and delivered by Borrower to Bank dated as of even date herewith.

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

“Letter of Credit Application” is defined in Section 2.1.2(a).

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).

27




“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

“Liquidity Ratio” means (x) the sum of (a) non-restricted Cash Equivalents held
at Bank, plus (b) Eligible Domestic Accounts (as defined in the Domestic Loan
Agreement), plus (c) Eligible EXIM Accounts, divided by (y) Borrower’s
outstanding Credit Extensions.

“Loan Documents” means, collectively, this Agreement, the Perfection
Certificate, the IP Agreement, the EXIM Borrower Agreement, the EXIM Guaranty,
the Domestic Loan Agreement and all other present and future documents,
instruments and agreements between Bank and Borrower and between Bank and any
Guarantor, relating to this Agreement, and all amendments and modifications
thereto and replacements therefor.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations. 

“Minimum EXIM Eligibility Requirements” is defined in the defined term “Eligible
EXIM Accounts.”

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

“Non-U.S. Account Debtor” means any Account Debtor that is not a U.S. Account
Debtor.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit, cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and the performance of Borrower’s
duties under the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Other Equipment” is leasehold improvements, intangible property such as
computer software and software licenses, equipment specifically designed or
manufactured for Borrower, other intangible property, limited use property and
other similar property and soft costs approved by Bank, including taxes,
shipping, warranty charges, freight discounts and installation expenses.

“Payment” means all checks, wire transfers and other items of payment received
by Bank (including proceeds of Accounts and payment of the Obligations in full)
for credit to Borrower’s outstanding Credit Extensions or, if the balance of the
Credit Extensions has been reduced to zero, for credit to its Deposit Accounts.

“Payment/Advance Form” is that certain form attached hereto as Exhibit B.

28




“Perfection Certificate” is defined in Section 5.1.

“Permitted Distributions” means:

(a)          purchases of capital stock from former employees, consultants and
directors pursuant to repurchase agreements or other similar agreements in an
aggregate amount not to exceed $500,000.00 in any fiscal year provided that at
the time of such purchase no Default or Event of Default has occurred and is
continuing;

(b)          distributions or dividends consisting solely of Borrower’s capital
stock and dividends on Borrower’s preferred stock not to exceed $200,000 per
fiscal year;

(c)          purchases for value of any rights distributed in connection with
any stockholder rights plan;

(d)          purchases of capital stock or options to acquire such capital stock
with the proceeds received from a substantially concurrent issuance of capital
stock or convertible securities;

(e)          purchases of capital stock pledged as collateral for loans to
employees;

(f)          purchases of capital stock in connection with the exercise of stock
options or stock appreciation rights by way of cashless exercise or in
connection with the satisfaction of withholding tax obligations;

(g)          purchases of fractional shares of capital stock arising out of
stock dividends, splits or combinations or business combinations; and

(h)          the settlement or performance of such Person’s obligations under
any equity derivative transaction, option contract or similar transaction or
combination of transactions.

“Permitted Indebtedness” is:

(a)          Borrower’s Indebtedness to Bank under this Agreement or any other
Loan Document;

(b)          any Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;

(c)          Subordinated Debt;

(d)          unsecured Indebtedness to trade creditors incurred in the ordinary
course of business and to lessors under operating leases for equipment or
facilities to be used in the ordinary course of business;

(e)          guaranties of Permitted Indebtedness, and up to 620,000 Euros of
Indebtedness of Tempress Systems, Inc.;

(f)          Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

(g)          Indebtedness consisting of interest rate, currency, or commodity
swap agreements, interest rate cap or collar agreements or arrangements
designated to protect a Person against fluctuations in interest rates, currency
exchange rates, or commodity prices;

(h)          Indebtedness between Borrower and any of its Subsidiaries or among
any of Borrower’s Subsidiaries;

(i)          Indebtedness with respect to documentary letters of credit;

29




(j)          capitalized leases and purchase money Indebtedness not to exceed
$500,000.00 in the aggregate in any fiscal year secured by Permitted Liens;

(k)          Indebtedness of entities acquired in any permitted merger or
acquisition transaction; and

(l)          refinanced Permitted Indebtedness, provided that the amount of such
Indebtedness is not increased except by an amount equal to a reasonable premium
or other reasonable amount paid in connection with such refinancing and by an
amount equal to any existing, but unutilized, commitment thereunder.

“Permitted Investments” are:

(a)          Investments existing on the Effective Date;

(b)          (i) marketable direct obligations issued or unconditionally
guaranteed by the United States or its agencies or any State maturing within 1
year from its acquisition, (ii) commercial paper maturing no more than 2 years
after its creation and having the highest rating from either Standard & Poor’s
Corporation or Moody’s Investors Service, Inc., and (iii) Bank’s certificates of
deposit maturing no more than 2 years after issue;

(c)          Investments approved by the Borrower’s Board of Directors or
otherwise pursuant to a Board-approved investment policy;

(d)          Investments in or to Borrower or any of its Subsidiaries;

(e)          Investments consisting of Collateral Accounts in the name of
Borrower or any Subsidiary so long as Bank has a first priority, perfected
security interest in such Collateral Accounts;

(f)          Investments consisting of extensions of credit to Borrower’s or its
Subsidiaries’ customers in the nature of accounts receivable, prepaid royalties
or notes receivable arising from the sale or lease of goods, provision of
services or licensing activities of Borrower;

(g)          Investments received in satisfaction or partial satisfaction of
obligations owed by financially troubled obligors;

(h)          Investments acquired in exchange for any other Investments in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization;

(i)          Investments acquired as a result of a foreclosure with respect to
any secured Investment;

(j)          Investments consisting of interest rate, currency, or commodity
swap agreements, interest rate cap or collar agreements or arrangements
designated to protect a Person against fluctuations in interest rates, currency
exchange rates, or commodity prices;

(k)          Investments consisting of loans and advances to employees in an
aggregate amount not to exceed $25,000.00; and

(l)          Investments consisting of loans, advances or capital contributions
to any Subsidiary which is not a Borrower, not to exceed $500,000 per year on a
net basis (i.e., the total Investment amount to any Subsidiary may exceed
$500,000, provided that such Subsidiary invests in or advances back to Borrower
a sufficient amount such that the $500,000 limit is not exceeded), so long as no
Event of Default exists or would result therefrom.

30




“Permitted Liens” are:

(a)          (i) Liens securing Permitted Indebtedness described under clause
(b) of the definition of “Permitted Indebtedness” or (ii) Liens arising under
this Agreement or other Loan Documents;

(b)          Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, if they have no priority over
any of Bank’s Liens;

(c)          Liens (including with respect to capital leases) (i) on property
(including accessions, additions, parts, replacements, fixtures, improvements
and attachments thereto, and the proceeds thereof) acquired or held by Borrower
or its Subsidiaries incurred for financing such property (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof), or (ii) existing on property (and accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof) when acquired, if the Lien is confined to such
property (including accessions, additions, parts, replacements, fixtures,
improvements and attachments thereto, and the proceeds thereof);

(d)          Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness it secures may not
increase;

(e)          leases or subleases of real property granted in the ordinary course
of business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;

(f)          non-exclusive license of intellectual property granted to third
parties in the ordinary course of business;

(g)          leases or subleases granted in the ordinary course of Borrower’s
business, including in connection with Borrower’s leased premises or leased
property;

(h)          Liens in favor of custom and revenue authorities arising as a
matter of law to secure the payment of custom duties in connection with the
importation of goods;

(i)          Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Sections 8.5 or 8.8;

(j)          Liens in favor of other financial institutions arising in
connection with Borrower’s deposit or securities accounts held at such
institutions;

(k)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceeding if adequate reserves with respect thereto
are maintained on the books of the applicable Person;

(l)          pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and compliance
with other social security requirements applicable to Borrower; and

(m)          deposits to secure the performance of bids, trade contracts (other
than for borrowed money), contracts for the purchase of property, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case, incurred in the ordinary course of
business and not representing an obligation for borrowed money.

31




(n)          Liens on the assets of a European Subsidiary that is not a Borrower
under this Agreement.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Related Account Debtor” means, with respect to any Person, any Affiliate,
relative, partner, shareholder, director, officer, of employee of such Person.

“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise which reduce the amount of the Advances,
Letters of Credit and other financial accommodations which would otherwise be
available to Borrower under the lending formula(s) provided herein:  (a) for
accrued interest; (b) to reflect events, conditions, contingencies or risks
which, as determined by Bank, do or may adversely affect (i) the Collateral or
any other property which is security for the Obligations or its value (including
without limitation any increase in delinquencies of Accounts), (ii) the assets,
business or prospects of Borrower, or (iii) the security interests and other
rights of Bank in the Collateral (including the enforceability, perfection and
priority thereof); (c) to reflect Bank’s good faith belief that any collateral
report or financial information furnished by or on behalf of Borrower to Bank is
or may have been incomplete, inaccurate or misleading in any material respect;
or (d) in respect of any state of facts which Bank determines, in Bank’s good
faith business judgment, is reasonably likely to constitute an Event of Default
or Default.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower. 

“Revolving Line” is an Advance or Advances in an aggregate amount of up to
$1,000,000 outstanding at any time.

“Revolving Line Maturity Date” is the earliest of (a) April 7, 2008 or (b) the
occurrence of an Event of Default.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Subordinated Debt” is (a) Indebtedness incurred by Borrower subordinated to
Borrower’s Indebtedness owed to Bank and which is reflected in a written
agreement in a manner and form reasonably acceptable to Bank and approved by
Bank in writing, and (b) to the extent the terms of subordination do not change
adversely to Bank, refinancings, refundings, renewals, amendments or extensions
of any of the foregoing.

32




“Subsidiary” means, with respect to any Person, any Person of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.

“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries minus (a) any amounts attributable to (i) goodwill, (ii)
intangible items including unamortized debt discount and expense, patents, trade
and service marks and names, copyrights and research and development expenses
except prepaid expenses, (iii) notes, accounts receivable and other obligations
owing to Borrower from its officers or other Affiliates, and (iv) reserves not
already deducted from assets, minus (b) Total Liabilities, measured monthly on a
consolidated basis.  At the end of the last month of each of Borrower’s fiscal
quarters, Tangible Net Worth shall be measured based upon Borrower’s
consolidated balance sheet.  At the end of the interim months, Tangible Net
Worth shall be calculated by adding to the consolidated Tangible Net Worth, as
of the beginning of the quarter, the profits of Borrower and its Subsidiaries,
the amortization of intangible assets, any Subordinated Debt, and any write-off
of intangible assets, and deducting losses of Borrower and its Subsidiaries, any
dividends paid, and the amount paid for any intangibles during the period.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.

“Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit E.

“Transfer” is defined in Section 7.1.

“Unused Revolving Line Facility Fee” is defined in Section 2.6(d).

“U.S. Account Debtor” means any Account Debtor that is a Registered Organization
or other person organized under the laws of the United States of America, a
state thereof, or the District of Columbia.

[Signature page follows.]

33




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

BORROWER:

AMTECH SYSTEMS, INC., an Arizona corporation

By

 

 

 

--------------------------------------------------------------------------------

 

Name:

Robert T. Hass

 

Title:

Vice President-Finance

 

 

 

 

 

 

 

BRUCE TECHNOLOGIES, INC., a Massachusetts corporation

 

 

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

Name:

Robert T. Hass

 

Title:

Vice President-Finance

 

 

 

 

 

 

 

P.R. HOFFMAN MACHINE PRODUCTS INC., an Arizona corporation

 

 

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

Name:

Robert T. Hass

 

Title:

Vice President-Finance

 

 

 

 

 

 

 

BANK:

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

Effective Date:

 

 

--------------------------------------------------------------------------------

 


[Signature page to Loan and Security Agreement (Exim)]